Citation Nr: 0509111	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  98-18 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for a cyst of the 
mandible, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  The Board remanded this 
case to the RO in October 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's cyst of the mandible is not significantly 
disfiguring; while this disorder is productive of pain and 
discharge, it does not result in more than moderate 
limitation of function.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
cyst of the mandible have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.118, Diagnostic Codes 7800 and 7819 (2004); 38 C.F.R. § 
4.118, Diagnostic Codes 7800 and 7819 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has afforded the 
veteran multiple VA examinations addressing his disorder.  
Also, there is no indication of additional medical records, 
or other evidence, that the RO should have obtained at this 
time.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a July 2003 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Additionally, the veteran was 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the noted July 2003 "duty to assist" letter was 
issued subsequent to the appealed rating decision.  However, 
this rating decision was issued several years prior to the 
enactment of the VCAA.  Moreover, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claim and assist him in developing 
relevant evidence.  Accordingly, the Board finds that no 
prejudice to the veteran will result from an adjudication of 
his claim in this Board decision.  Rather, remanding this 
case back to the RO for further VCAA development would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In an April 1970 rating decision, the RO granted service 
connection for a cyst of the mandible in view of in-service 
evidence of a lesion removal in service.  A zero percent 
evaluation was assigned, effective from February 1970.

The veteran's June 1995 VA bones examination revealed a 
slight area of erythema anterior to the gum line.  He was 
able to open his mouth reasonably wide, but there was some 
restriction in opening it fully.  The temporomandibular joint 
area had good motion and was not painful.  The impression was 
a benign cyst of the mandible, with multiple operative 
procedures and extraction of the lower teeth with plate 
position.  The veteran also reported ongoing drainage.

During his July 1995 VA dental examination, the veteran 
reported ongoing jaw pain of the anterior mandible.  The 
examiner noted that the disability effect of this disorder 
was continual lower joint pain.  X-rays revealed a small 
radiolucent area of teeth #26-27.  The diagnosis was an 
unresolved cyst of the anterior mandible.

In view of these findings of jaw pain and drainage, the RO, 
in the appealed September 1996 rating decision, increased the 
veteran's evaluation to 10 percent, effective from February 
1995.  This evaluation has since remained in effect.

During a January 2003 VA dental evaluation, the veteran 
reported generalized facial pain, a slight paresthesia of the 
midline of the lower lip, muscle spasms of the lower jaw 
resulting in uncontrollable shaking, left ear pain and 
imbalance at times, temporomandibular joint discomfort, and 
pain and loss of bone in the anterior mandible.  X-rays 
revealed a small cystic area around teeth #28-29.  The 
examination revealed that the veteran's soft tissues were 
within normal limits.  The impression was cyst removal and 
surgeries, with the pain from the surgical site noted to be 
difficult to quantify.

A March 2003 VA examination report indicates that the veteran 
had no disfigurement or disfiguring scar on the head, face, 
or neck and no lump on his mandible or loss of function.

A further VA examination was conducted in June 2004.  During 
this examination, the veteran reported pain involving the 
entire face, usually "4-5/10."  He also indicated that his 
jaw would feel weak and tremble.  Some numbness was noted in 
the lower lip.  Upon examination, it was noted that the 
veteran had a complete maxillary dentition.  The examiner 
indicated that the veteran's disability had no effect on his 
everyday activities.  Possible ancillary problems included 
temporomandibular joint symptoms and limitation of opening.  
No surgical treatment for the cyst since 1995 was noted, 
although the examiner indicated that the veteran had 
undergone restorative dental therapy.  Diagnoses included a 
loss of teeth as a result of a cystic lesion, replacement of 
teeth satisfactory for the situation, a mild chronic 
infection in the lower right anterior mandible, and cystic 
areas filled (except for one area with fistula that 
apparently got "blocked" several times per year and caused 
pain and discomfort to other facial areas).

The RO has evaluated the veteran's maxilla cyst at the 10 
percent rate under 38 C.F.R. § 4.118, Diagnostic Code 7800 
and 7819.  These code sections were recently revised, 
effective from August 30, 2002.  Both versions of Diagnostic 
Code 7819 reflect that benign skin neoplasms are to be rated 
as scars.  The revised version also allows for consideration 
as limitation of function.

Under the old criteria of Diagnostic Code 7800, a 10 percent 
evaluation was assigned for a moderately disfiguring scar of 
the head, face, or neck.  A 30 percent evaluation 
contemplated a severe scar, especially if producing a marked 
and unsightly deformity of eyelids, lips, or auricles.

Under the revised criteria of Diagnostic Code 7800, a minimum 
10 percent evaluation is warranted for a scar with one 
"characteristic of disfigurement," while a 30 percent 
evaluation is in order for visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips, or two or three 
"characteristics of disfigurement."  The "characteristics 
of disfigurement" include a scar of 5 or more inches (13 or 
more cm.) in length, a scar of at least one-quarter inch (0.6 
cm.) wide at its widest part, surface contour of the scar 
elevated or depressed on palpation, a scar adherent to 
underlying tissue, skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.), skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.), underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.), and skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

In the present case, however, the veteran's service-connected 
mandible cyst has been productive of pain and discharge but 
has resulted in no significant disfigurement or visible 
tissue loss.  The "characteristics of disfigurement" 
indicated in the new version of Diagnostic Code 7800 are also 
not present in this case.

The Board has thus considered whether there is any limitation 
of function of an affected part.  See 38 C.F.R. § 4.118, 
Diagnostic Code 5295 (2004) (identical provisions to the pre-
revision version of this code section).  In this regard, the 
Board is aware that the veteran has pain and some restriction 
of mouth opening.  These symptoms are analogous to malunion 
of the mandible, with moderate displacement, under 38 C.F.R. 
§ 4.150, Diagnostic Code 9904.  However, a 10 percent 
evaluation is warranted for such a disorder, and a higher (20 
percent) evaluation is in order only in severe cases.  Id. In 
this case, the symptomatology noted on examination has not 
been shown to be so severe as to warrant such an increased 
evaluation.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an evaluation in excess of 
10 percent for a cyst of the mandible, and this claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to an increased evaluation for a 
cyst of the mandible, currently evaluated as 10 percent 
disabling, is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


